IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


NAKIA A. YANCY,                            : No. 135 EM 2016
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
HON. JACQULINE F. ALLEN,                   :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

       AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending

filings within 90 days.   The Prothonotary is DIRECTED to serve this order on the

President Judge of the Court of Common Pleas of Philadelphia County and to strike the

name of the jurist from the caption.